Title: To Thomas Jefferson from Nathaniel Burwell, 11 August 1791
From: Burwell, Nathaniel
To: Jefferson, Thomas


Carter’s Grove, 11 Aug. 1791. In response to TJ’s of 1st, he is sorry to report failure of scheme to sell timber for Paradise. Wilkinson says sales will be offset by cost of cutting and carrying to market.—Specie value of Paradise’s paper is £968.5.6 ⅓, of which all but £62.8 is in Virginia Loan Office Certificates. In final settlement, he would be obliged to TJ for information about value of these papers, but as he thinks they are included in the deed of trust to Dr. Bancroft and others in London, it would be proper for TJ to advise them and Paradise if he thinks it advisable to sell out.—Wilkinson manages plantations very well: his remittances will be as large as could be expected from the number of hands employed.—Burwell confesses he does not know how to act for Paradise. In 1788 he was appointed as his attorney and directed to pay Dr. Bancroft and Mr. Anderson £290 sterling per annum for his use and then to make reasonable arrangements with his creditors. But by a letter from Bancroft to Wilkinson last spring it appears the Doctor and others are appointed trustees of this same property. He therefore concluded he had no right to interfere. He  is willing to do anything in his power for Paradise, but he does not see how “two different trusts can be carried on at one and the same time on the same Estate.” He would appreciate having TJ’s opinion by the 10th at Williamsburg or, if not, at Winchester by post via Alexandria.
